Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 5, and 10 are cancelled. 
New claims 12-15 have been added.
Independent claims 1, 6, and 11 and 9 have been amended.
Claims 1-4, 6-9, and 11-15 currently pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 




Response to Arguments/Remarks
Applicant arguments of pages 9-11 corresponding to the prior arts of Childlovskii in view of Lee and Oshima, and further Childlovskii in view of Lee and Pikle in regards to the rejected claims and the newly added claimed limitations of “Applicant respectfully traverses the rejections. Applicant respectfully submits independent claim 1 is patentable over the cited references because the cited references, whether considered alone or in combination, do not teach or suggest every feature that is claimed. For example, Applicant respectfully submits the cited references do not teach or suggest at least one processor that is configured to execute instructions to: "at least one processor configured to execute the instructions to: obtain data comprising travel detail data, traveler data, AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q252298Appln. No.: 16/857,779and travel guide data, classify the data into a plurality of variable groups by classifying the travel detail data as a travel detail variable, classifying the traveler data as a traveler variable, and classifying the travel guide data as a travel guide variable," as claimed. Pikle lists travel data that is indicate of the nature of the trip (e.g., business or relaxation), locations a traveler might visit, and other variables based on data from previous trips (e.g., weather forecasts, travel plans, information about fellow travelers (family or business associates), etc.). However, Pikle does not teach or suggest travel guide data. In this regard, even if it is assumed Pikle describes traveler data and trip content data, Pikle does not teach or suggest the use of travel guide data. Childlovskii, Lee and Oshima also do not teach or suggest the use of travel guide data”, have been considered, however, they are moot in light of the new ground of rejection and prior arts. The arguments further in light of Childlovskii and Pickle are further moot. Please refer to the below rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Grimes et al (US 2015/0161665, A1), in view of Lee et al (previously cited).

   Regarding claim 1, Grimes teaches a prediction model generating apparatus (para. 0059, 0070 and 0086 teaches a prediction generation system comprising said prediction model generating apparatus configured to generate a predicted travel or next location for a consumer, predict consumer travel data comprises as illustrated in para. 0046-0056 and 0071-0076 obtained consumer travel behaviors detail data, consumer traveler profile/identification data,  and consumer travel visiting/destination data indicative of the travel guide data) comprising one or more memories storing instructions (Fig. 1 illustrates prediction apparatus 110 comprising said one or more memories 140);
and at least one processor (processor 120 of Fig. 1);
configured to execute the instructions to: 
obtain data comprising travel detail data, traveler data, and travel guide data (obtained data of para. 0046-0056 and 0071-0076);
classify the data into a plurality of variable groups by classifying the travel detail data as a travel detail variable (para. 0046, 0056-0057 , 0061-0062 further teaches at least classified consumer travel data classified into a plurality of variable groups by classifying at least travel behavior detail data as a travel behavior variable including a variable measure of importance or consistency);  
classifying the traveler data as a traveler variable (classifying further in para. 0046, 0056-0057 , 0061-0062 consumer traveler group data including variables further comprising at least consumer traveling consistency data);  
 and classifying the travel guide data as a travel guide variable (classifying further in para. 0046, 0056-0057 , 0061-0062 from the consumer travel data, visiting consumer traveler destination/location data including variables further comprising at least consumer travel locations consistency data);  
 score the data of at least one of the plurality of variable groups by associating that data with the data of another group (assign a weight or measure of importance and/or consistency indicative of the scoring to said data in further at least para. 0057, and 0061-0062 of at least one of the plurality of variable groups by associating that data with the data of another group);
take the data of the scored group, and the data of the other group, and input those data to machine learning (para. 0059-0060, 0070 and 0086 further teaches travel prediction by the prediction model using as implied taken data comprising obviously generated variable data and travel data which are inputted obviously to said prediction model or said machine learning); and 
generate, through the machine learning, a prediction model predicting the response variable from the explaining variable (generating further in para. 0086 through said machine learning 128 a prediction model predicting travel data and/or a consumer travel variable).  
   However, Grimes is silent regarding wherein take the data of the scored group as a response variable and the data of the other group associated with the scored group as an explaining variable, and input those data to machine learning, and generate, said prediction model predicting the response variable from the explaining variable.
     Lee teaches in at least the Abstract employing at least a morphological analysis method for extracting at least words or texts from collected data, Lee further teaches calculating and constructing at least a sentiment polarity data score of at least Fig. 2, and para. 0088-0090, Lee further teaches taken data of further para. 0095 comprising scored sentiment and fluctuations group indicative of said response variable and the data of the other group associated with the scored group as an explaining variable, and further in at least para. 0081, and 0095 taking said data of these groups and input them into a machine learning to generate the prediction model of para. 0081, and 0095 predicting obviously in a case an understood response variable from said obvious explaining variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee to include wherein take said data of the scored group, and input those data to machine learning, and generate, said prediction model, as discussed above, as Grimes in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Grimes in the sense that collected data are scored according to predetermined groupings, sentiment polarity score is obtained and a sentiment dictionary is constructed from at least score data wherein further applying the scored data to a machine learning to generate said prediction model which takes into consideration said sentiment scores which sentiment score and sentiment dictionary further optimized the constructing and generation of the multi-task prediction model, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 2 (according to claim 1), Grimes is silent regarding wherein the processor is further configured to execute the instructions to: include a word-level evaluation reference table that includes a level evaluation reference for each of words obtain text data as the data, classify the text data into a plurality of variable groups, extract, from the text data in the plurality of variable groups, a word that is the same as a word in the word-level evaluation reference table, and count the number of the extracted words, and score the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table.
     Lee further teaches in Figs. 2-3, para. 0113-0116 the word evaluation tables that includes obviously a level evaluation reference for each of words, and further in para. 0010 teaches a morphological analysis of the collected text data as said data classify said text data into a plurality of variable index groups, news groups and the like, said  morphological analysis further extract, from said text data in the variable groups, a word that is as described in a case of para. 0076-0078 the same as a word in the word-level evaluation reference table, and count as further cited in para. 0076-0078 the number of the extracted words, and score, in para. 0080 and Fig. 2 the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee to include said word-level evaluation reference table that includes a level evaluation reference for each of words, said obtain text, said classify e text data, extract from said text data in the variable groups, said word that is the same as a word in the word-level evaluation reference table, and count the number of the extracted words, and score said data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table, as discussed above, as Grimes in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Grimes in the sense that collected data are extracted, classified according to an employed morphological analysis method capable of extracting same words criteria or synonyms which may correspond to the sentiment dictionary of Lee, as the extracted text sentiment maybe associated to a plurality of industries including at least a travel agency industry or the like where the words sentiment maybe pertinent to a designated predicted travel prediction model for a specific country designation or the like, said score data further optimized the constructing and generation of the multi-task prediction model, an further optimized the prediction of said travel demands data,  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 6, Grimes teaches a prediction model generating method (para. 0059, 0070 and 0086 teaches a prediction generation system comprising said prediction model generating method configured to generate a predicted travel or next location for a consumer, predict consumer travel data comprises as illustrated in para. 0046-0056 and 0071-0076 obtained consumer travel behaviors detail data, consumer traveler profile/identification data,  and consumer travel visiting/destination data indicative of the travel guide data) comprising: 
obtaining data comprising travel detail data, traveler data, and travel guide data (obtained data of para. 0046-0056 and 0071-0076);
 classifying the data into a plurality of variable groups by classifying the travel detail data as a travel detail variable (para. 0046, 0056-0057 , 0061-0062 further teaches at least classified consumer travel data classified into a plurality of variable groups by classifying at least travel behavior detail data as a travel behavior variable including a variable measure of importance or consistency);  
classifying the traveler data as a traveler variable (classifying further in para. 0046, 0056-0057 , 0061-0062 consumer traveler group data including variables further comprising at least consumer traveling consistency data);  and classifying the travel guide data as a travel guide variable (classifying further in para. 0046, 0056-0057 , 0061-0062 from the consumer travel data, visiting consumer traveler destination/location data including variables further comprising at least consumer travel locations consistency data);  
scoring the data of at least one of the plurality of variable groups by associating that data with the data of another group (assign a weight or measure of importance and/or consistency indicative of the scoring to said data in further at least para. 0057, and 0061-0062 of at least one of the plurality of variable groups by associating that data with the data of another group);
taking the data of the scored group, and the data of the other group, and input those data to a machine learning (para. 0059-0060, 0070 and 0086 further teaches travel prediction by the prediction model using as implied taken data comprising obviously generated variable data and travel data which are inputted obviously to said prediction model or said machine learning); and 
generating, through the machine learning, a prediction model predicting the response variable from the explaining variable (generating further in para. 0086 through said machine learning 128 a prediction model predicting travel data and/or a consumer travel variable).  
   However, Grimes is silent regarding wherein taking the data of the scored group as a response variable and the data of the other group associated with the scored group as an explaining variable, and input those data to machine learning, and generating, said prediction model predicting the response variable from the explaining variable.
     Lee teaches in at least the Abstract employing at least a morphological analysis method for extracting at least words or texts from collected data, Lee further teaches calculating and constructing at least a sentiment polarity data score of at least Fig. 2, and para. 0088-0090, Lee further teaches taken data of further para. 0095 comprising scored sentiment and fluctuations group indicative of said response variable and the data of the other group associated with the scored group as an explaining variable, and further in at least para. 0081, and 0095 taking said data of these groups and input them into a machine learning to generate the prediction model of para. 0081, and 0095 predicting obviously in a case an understood response variable from said obvious explaining variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee to include wherein taking said data of the scored group, and input those data to machine learning, and generating, said prediction model, as discussed above, as Grimes in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Grimes in the sense that collected data are scored according to predetermined groupings, sentiment polarity score is obtained and a sentiment dictionary is constructed from at least score data wherein further applying the scored data to a machine learning to generate said prediction model which takes into consideration said sentiment scores which sentiment score and sentiment dictionary further optimized the constructing and generation of the multi-task prediction model, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

      Regarding claim 7 (according to claim 6), Grimesis silent regarding wherein comprising: obtaining text data as the data, classifying the text data into a plurality of variable groups, extracting, from the text data in the variable groups, a word that is the same as a word in a word-level evaluation reference table, and counting the number of the extracted words, the word-level evaluation reference table including a level evaluation reference for each of words, and scoring the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table.
     Lee further teaches in Figs. 2-3, para. 0113-0116 the word evaluation tables that includes obviously a level evaluation reference for each of words, and further in para. 0010 teaches a morphological analysis of the collected text data as said data classify said text data into a plurality of variable index groups, news groups and the like, said  morphological analysis further extract, from said text data in the variable groups, a word that is as described in a case of para. 0076-0078 the same as a word in the word-level evaluation reference table, and count as further cited in para. 0076-0078 the number of the extracted words, and score, in para. 0080 and Fig. 2 the data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee to include said word-level evaluation reference table that includes a level evaluation reference for each of words, said obtain text, said classify e text data, extract from said text data in the variable groups, said word that is the same as a word in the word-level evaluation reference table, and count the number of the extracted words, and score said data of the group on the basis of the counted number of the extracted word and the level evaluation reference in the word-level evaluation reference table, as discussed above, as Grimes in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Grimes in the sense that collected data are extracted, classified according to an employed morphological analysis method capable of extracting same words criteria or synonyms which may correspond to the sentiment dictionary of Lee, as the extracted text sentiment maybe associated to a plurality of industries including at least a travel agency industry or the like where the words sentiment maybe pertinent to a designated predicted travel prediction model for a specific country designation or the like, said score data further optimized the constructing and generation of the multi-task prediction model, an further optimized the prediction of said travel demands data,  according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 11, Grimes teaches in at least para. 0103 a non-transitory computer-readable recording medium comprising a program; wherein the program is configured to execute a prediction model generating method (para. 0059, 0070 and 0086 teaches a prediction generation system comprising said prediction model generating method configured to generate a predicted travel or next location for a consumer, predict consumer travel data comprises as illustrated in para. 0046-0056 and 0071-0076 obtained consumer travel behaviors detail data, consumer traveler profile/identification data,  and consumer travel visiting/destination data indicative of the travel guide data) comprising: 
obtaining data comprising travel detail data, traveler data, and travel guide data (obtained data of para. 0046-0056 and 0071-0076);
 classifying the data into a plurality of variable groups by classifying the travel detail data as a travel detail variable (para. 0046, 0056-0057 , 0061-0062 further teaches at least classified consumer travel data classified into a plurality of variable groups by classifying at least travel behavior detail data as a travel behavior variable including a variable measure of importance or consistency);  
classifying the traveler data as a traveler variable (classifying further in para. 0046, 0056-0057 , 0061-0062 consumer traveler group data including variables further comprising at least consumer traveling consistency data);  and classifying the travel guide data as a travel guide variable (classifying further in para. 0046, 0056-0057 , 0061-0062 from the consumer travel data, visiting consumer traveler destination/location data including variables further comprising at least consumer travel locations consistency data);  
scoring the data of at least one of the plurality of variable groups by associating that data with the data of another group (assign a weight or measure of importance and/or consistency indicative of the scoring to said data in further at least para. 0057, and 0061-0062 of at least one of the plurality of variable groups by associating that data with the data of another group);
taking the data of the scored group, and the data of the other group, and input those data to a machine learning (para. 0059-0060, 0070 and 0086 further teaches travel prediction by the prediction model using as implied taken data comprising obviously generated variable data and travel data which are inputted obviously to said prediction model or said machine learning); and 
generating, through the machine learning, a prediction model predicting the response variable from the explaining variable (generating further in para. 0086 through said machine learning 128 a prediction model predicting travel data and/or a consumer travel variable).  
   However, Grimes is silent regarding wherein taking the data of the scored group as a response variable and the data of the other group associated with the scored group as an explaining variable, and input those data to machine learning, and generating, said prediction model predicting the response variable from the explaining variable.
     Lee teaches in at least the Abstract employing at least a morphological analysis method for extracting at least words or texts from collected data, Lee further teaches calculating and constructing at least a sentiment polarity data score of at least Fig. 2, and para. 0088-0090, Lee further teaches taken data of further para. 0095 comprising scored sentiment and fluctuations group indicative of said response variable and the data of the other group associated with the scored group as an explaining variable, and further in at least para. 0081, and 0095 taking said data of these groups and input them into a machine learning to generate the prediction model of para. 0081, and 0095 predicting obviously in a case an understood response variable from said obvious explaining variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee to include wherein taking said data of the scored group, and input those data to machine learning, and generating, said prediction model, as discussed above, as Grimes in view of Lee are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Lee further complements Grimes in the sense that collected data are scored according to predetermined groupings, sentiment polarity score is obtained and a sentiment dictionary is constructed from at least score data wherein further applying the scored data to a machine learning to generate said prediction model which takes into consideration said sentiment scores which sentiment score and sentiment dictionary further optimized the constructing and generation of the multi-task prediction model, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 3-4, and 8-9 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Grimes in view of Lee, and further in view of Oshima (previously cited).
 
    Regarding claim 3 (according to claim 2), Grimes in view of Lee are silent regarding wherein the processor is further configured to execute the instructions to: extract, from the text data in the plurality of variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and count the number of the extracted words.
   Oshima teaches in at least para. 0118-0019 an applied morpheme analysis to received Japanese text data, further configured in para. 0027 and Fig. 4 to create for any industry a sentiment dictionary which as further noted in para. 0118 may be used for Japanese and Chinese text extraction or analysis, extract, from said text data in obviously said variable groups, a word in a table or the like and a word that is the same as a synonym of the word as noted in para. 0027 and compiling or counts said  number of the extracted words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Oshima to include extract, from said text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted words, as discussed above, as Grimes in view of Lee and further in view of Oshima are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Oshima further complements Grimes in view of Lee the sense that collected data are extracted, classified according to an employed morpheme or word analysis method capable of extracting same words criteria or synonyms which correspond to the Japanese sentiment dictionary of Oshima, said words may further be evaluated to a reference table or the like, where the number of extracted words are tabulated to either input in a machine learning or to predict travel demands or to recommend travel data, as said extraction travel data associated with said dictionary or reference table understoodly maybe obviously associated with a plurality of industries whereby said word extraction may ultimately optimized the constructing and generation of the multi-task prediction model to further accurately predict travel demands data, and the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 4 (according to claim 1), Grimes in view of Lee are silent regarding the processor is further configured to execute the instructions to: use morphological analysis to break down a plurality of Japanese text data obtained into words, and extract a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associate the extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table.
     Oshima further teaches in at least para. 0027 and 0118-0119 the sentiment dictionary which is disclosed to be applicable in Japanese or Chinese for breaking down using at least a morpheme analysis to break down a plurality of Japanese text data obtained into words, and extract a word of para. 0027 that is the same as a word included in obviously the Japanese sentiment polarity dictionary, and associate obviously said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in an obvious table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Oshima to include use morphological analysis to break down said plurality of Japanese text data obtained into words, and extract a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associate said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table, as discussed above, as Grimes in view of Lee and further in view of Oshima are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Oshima further complements Grimes in view of Lee the sense that collected data are extracted, classified according to an employed morpheme or word analysis method capable of extracting same words criteria or synonyms which correspond to the Japanese sentiment dictionary of Oshima, said words may further be evaluated to a reference table or the like, where the number of extracted words are tabulated to either input in a machine learning or to predict travel demands or to recommend travel data, as said extraction travel data associated with said dictionary or reference table understoodly maybe obviously associated with a plurality of industries whereby said word extraction may ultimately optimized the constructing and generation of the multi-task prediction model to further accurately predict travel demands data, and the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


   Regarding claim 8 (according to claim 7), Grimes in view of Lee are silent regarding wherein further comprising extracting, from the text data in the plurality of variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted word.
      Oshima teaches in at least para. 0118-0019 an applied morpheme analysis to received Japanese text data, further configured in para. 0027 and Fig. 4 to create for any industry a sentiment dictionary which as further noted in para. 0118 may be used for Japanese and Chinese text extraction or analysis, extract, from said text data in obviously said variable groups, a word in a table or the like and a word that is the same as a synonym of the word as noted in para. 0027 and compiling or counts said  number of the extracted words. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Oshima to include extract, from said text data in the variable groups, a word in the word-level evaluation reference table and a word that is the same as a synonym of the word, and counts the number of the extracted words, as discussed above, as Grimes in view of Lee and further in view of Oshima are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Oshima further complements Grimes in view of Lee the sense that collected data are extracted, classified according to an employed morpheme or word analysis method capable of extracting same words criteria or synonyms which correspond to the Japanese sentiment dictionary of Oshima, said words may further be evaluated to a reference table or the like, where the number of extracted words are tabulated to either input in a machine learning or to predict travel demands or to recommend travel data, as said extraction travel data associated with said dictionary or reference table understoodly maybe obviously associated with a plurality of industries whereby said word extraction may ultimately optimized the constructing and generation of the multi-task prediction model to further accurately predict travel demands data, and the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 9 (according to claim 6), Grimes in view of Lee are silent regarding using morphological analysis to break down a plurality of Japanese text data obtained into words, and extracting a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associating the extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table.
     Oshima further teaches in at least para. 0027 and 0118-0119 the sentiment dictionary which is disclosed to be applicable in Japanese or Chinese for breaking down using at least a morpheme analysis to break down a plurality of Japanese text data obtained into words, and extract a word of para. 0027 that is the same as a word included in obviously the Japanese sentiment polarity dictionary, and associate obviously said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in an obvious table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Oshima to include use morphological analysis to break down said plurality of Japanese text data obtained into words, and extract a word that is the same as a word included in a Japanese sentiment polarity dictionary (volume of terms), and associate said extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table, as discussed above, as Grimes in view of Lee and further in view of Oshima are in the same field of endeavor of taking and inputting collected data to a machine learning system to predict a prediction model, Oshima further complements Grimes in view of Lee the sense that collected data are extracted, classified according to an employed morpheme or word analysis method capable of extracting same words criteria or synonyms which correspond to the Japanese sentiment dictionary of Oshima, said words may further be evaluated to a reference table or the like, where the number of extracted words are tabulated to either input in a machine learning or to predict travel demands or to recommend travel data, as said extraction travel data associated with said dictionary or reference table understoodly maybe obviously associated with a plurality of industries whereby said word extraction may ultimately optimized the constructing and generation of the multi-task prediction model to further accurately predict travel demands data, and the like, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Grimes in view of Lee, and further in view of Liu (CN 106875066, A1).

   Recording claim 12 (according to claim 1), Grimes further implies wherein the at least one processor is further configured to execute the instructions to predict a possibility of at least two of travel details, a traveler, and a travel guide by the prediction model (the model of further para. 0059 as implies further configured to execute said  instructions to predict and correlate an implied possibility or suitability of at least two of travel details, a given traveler, and a travel location or shopping trip by the prediction model).
     However, Grimes in view of Lee are silent regarding predict a suitability of at least two of travel details, a traveler, and a travel guide using the prediction model.
   Liu teaches using machine learning model such as logistic regression model machine training to process obtained data and execute the instructions of S110-S113 to predict a suitability or high likelihood percentage of at least two of travel manner details, and a travel route guide using said  prediction model for recommending at least a different travel route guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Liu to include wherein predict said suitability of at least two of travel details, a traveler, and a travel guide using the prediction model, as discussed above, as Grimes in view of Lee, and further in view of Liu are in the same field of endeavor of inputting collected travel data to a machine learning system to predict a prediction model, Liu further complements Grimes in view of Lee in the sense that collected data are further used to ascertain a suitability of said data, to at least make a travel recommendation to the user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

  Recording claim 13 (according to claim 12), Grimes in view of Lee are silent regarding wherein the processor is further configured to execute the instructions to generate a recommendation.  
   Liu further teaches using said machine learning model to execute the instructions of S110-S113 for generating at least recommendation of at least a different travel route guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Liu to include wherein said processor is further configured to execute the instructions to generate a recommendation, as discussed above, as Grimes in view of Lee, and further in view of Liu are in the same field of endeavor of inputting collected travel data to a machine learning system to predict a prediction model, Liu further complements Grimes in view of Lee in the sense that collected data are further used to ascertain a suitability of said data, to at least make a travel recommendation to the user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Recording claim 14 (according to claim 6), Grimes further implies wherein further comprising: predicting a possibility  of at least two of travel details, a traveler, and a travel guide using the prediction model (the model of further para. 0059 as implies further configured to execute said  instructions to predict and correlate an implied possibility or suitability of at least two of travel details, a given traveler, and a travel location or shopping trip by the prediction model).
However, Grimes in view of Lee are silent regarding predict a suitability of at least two of travel details, a traveler, and a travel guide using the prediction model.
   Liu teaches using machine learning model such as logistic regression model machine training to process obtained data and execute the instructions of S110-S113 to predict a suitability or high likelihood percentage of at least two of travel manner details, and a travel route guide using said  prediction model for recommending at least a different travel route guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Liu to include wherein predict said suitability of at least two of travel details, a traveler, and a travel guide using the prediction model, as discussed above, as Grimes in view of Lee, and further in view of Liu are in the same field of endeavor of inputting collected travel data to a machine learning system to predict a prediction model, Liu further complements Grimes in view of Lee in the sense that collected data are further used to ascertain a suitability of said data, to at least make a travel recommendation to the user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


    Recording claim 15 (according to claim 14), Grimes in view of Lee are silent wherein further comprising generating a recommendation.
recommendation.  
   Liu further teaches using said machine learning model to execute the instructions of S110-S113 for generating at least recommendation of at least a different travel route guide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimes in view of Lee, and further in view of Liu to include wherein said processor is further configured to execute the instructions to generate a recommendation, as discussed above, as Grimes in view of Lee, and further in view of Liu are in the same field of endeavor of inputting collected travel data to a machine learning system to predict a prediction model, Liu further complements Grimes in view of Lee in the sense that collected data are further used to ascertain a suitability of said data, to at least make a travel recommendation to the user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        07/20/2022